                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              ST. JOSEPH DIVISION

MARIANNE ALLENSPACH-BOLLER,                      )
et al.,                                          )
                                                 )
       Plaintiffs/Counter-Defendants,            )
                                                 )
       v.                                        )         No. 5:19-CV-06073-DGK
                                                 )
UNITED COMMUNITY BANK,                           )
                                                 )
       Defendant/Counter-Plaintiff.              )

                  ORDER DENYING MOTION TO QUASH SUBPOENA
       Now before the Court is Plaintiffs’, Marianne Allenspach-Boller, Eric Allenspach, and

Reliable Machine & Engineering, Inc., motion to quash Defendant’s subpoena, or in the

alternative, for a protective order. ECF No. 149. Defendant subpoenaed non-party Capital Federal

Savings Bank (“Capital”) seeking the “the monthly bank statements or other periodic reports

generated by [Capital] reporting transactions occurring from November 1, 2018 to June 30, 2019

regarding [an account held at Capital] as held in the name of Eric and/or Marianne Allenspach.”

ECF No. 149-1 at 4.

       A party moving to quash a non-party subpoena must comply with Local Rule 37.1. St.

Paul Fire & Marine Ins. Co. v. Geo. P. Reintjes Co., No. 05-0345-CV-W-ODS, 2005 WL

6935455, at *1–2 (W.D. Mo. Dec. 28, 2005). Before filing a motion to quash a subpoena, counsel

for a prospective moving party must, in good faith, confer or attempt to confer with opposing

counsel concerning the matter. L.R. 37.1(a)(1). If the parties are unable to resolve the dispute,

the prospective moving party “must arrange with the Court for an immediate telephone conference

with the judge and opposing counsel.” L.R. 37.1(a)(2). A party “may not file a written discovery

motion until after this telephone conference.” Id.




        Case 5:19-cv-06073-DGK Document 179 Filed 05/06/21 Page 1 of 2
       Plaintiffs filed this motion without making any arrangements with the Court for a telephone

conference. Because the deadline to file another discovery motion which complies with Local

Rule 37.1 has passed; Sched. Order, ECF No. 138; the motion is DENIED WITH PREJUDICE.

       IT IS SO ORDERED.

Date: May 6, 2021                                   /s/ Greg Kays
                                                    GREG KAYS, JUDGE
                                                    UNITED STATES DISTRICT COURT




        Case 5:19-cv-06073-DGK Document 179 Filed 05/06/21 Page 2 of 2
